Title: From Jacob Norton to John Quincy Adams, 16 September 1824
From: Norton, Jacob
To: Adams, John Quincy


				
					
					Quincy 16. September 1824.
				
				Received of John Quincy Adams the sum of five hundred Dollars, in full payment for fifteen shares of Stock of the Potowmack Bridge at Washington City, belonging to me; and to be transferred to the said Adams, by William Cranch Esqr of Alexandria, duly empowered to that affect—The quarter’s dividend payable on the first of next Month to be retained for me.
				
					Jacob Norton.
				
				
			